internal_revenue_service number release date index number ------------------------------------------------------------ ------------- -------------------------------------------- ------------------------ -------------------- ------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-113442-99 date may legend taxpayer ----------------------------------------------------------- state commission act plan ---------------- plants date x y director ------------------------------------------------- ------------------------------------------------ ------------------------------------------------------- --------------------------------------- --------------------------------------------------------------------------------- ---------------------------------------------------- --------------------------------------------------------------------------------- ----------------------------------------------------------------------------- ------------------- ------------- --------------- -------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- plr-113442-99 dear ---- --------- this letter responds to the request dated date of taxpayer for a ruling on the proper treatment of two of taxpayer’s deferred tax accounts the accounts are excess deferred federal_income_tax edfit consisting of deferred taxes described in e of the tax_reform_act_of_1986 and accumulated deferred investment tax_credits aditc under former sec_46 of the internal_revenue_code state taxpayer’s primary business has traditionally been the generation transmission and distribution of electric power it is subject_to the regulatory jurisdiction of commission with regard to its retail rates and certain conditions of service requires generally that as a condition of seeking recovery_of stranded costs an electric utility divest or attempt to divest its non-nuclear generation assets in a public auction approved by commission taxpayer submitted plan to commission proposing to auction plants its non-nuclear generating facilities commission approved plan and the plants were auctioned the sale closing on date although the sale has been completed the treatment of edfit of x and aditc of y with respect to the plants will be determined based on the outcome of this ruling_request state enacted the act providing for restructuring of electric utilities in state act taxpayer is an investor-owned electric company incorporated under the laws of the representations set out in your letter follow commission staff has proposed that taxpayer reflect the reversal of the edfit and aditc balances to increase its computation of net gain on the sale of plants where such net gain will be used to reduce those stranded costs that will be recovered from taxpayer’s distribution customers thus using the edfit and aditc to indirectly benefit ratepayers after the sale of the assets which gave rise to those amounts taxpayer had argued to the commission that any ratemaking treatment that directly or indirectly retained the economic benefits of the unamortized aditc and edfit for ratepayers upon the sale of the plants would violate the normalization provisions of the code taxpayer has been directed by the commission to request a ruling concerning whether a final_determination put into effect by commission requiring taxpayer to flow the unamortized aditc and edfit balances to ratepayers directly or indirectly following the sale of taxpayer's generation assets pursuant to the state restructuring laws would violate the normalization rules set forth in former sec_46 and sec_168 in the context of electric industry restructuring stranded costs are those costs incurred or contracted for by a utility in the context of traditional regulation that the utility will not be economically able to recover after full or partial deregulation plr-113442-99 the first issue involves the proper normalization treatment by taxpayer of unamortized edfit relating to the sale of its plants sec_168 of the code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting in order to use a normalization method_of_accounting sec_168 of the code requires the taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that-would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference sec_168 of the code provides that one way the requirements of sec_168 will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer's tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base former sec_167 of the code generally provided that public_utilities were entitled to use accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1 -1 a of the income_tax regulations provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items plr-113442-99 sec_1_167_l_-1 of the regulations provides that the reserve established for public_utility_property should reflect the total amount of the deferral of federal_income_tax liability resulting from the taxpayer's use of different depreciation methods for tax and ratemaking purposes sec_1 -1 h iii of the regulations provides that the amount of federal_income_tax liability deferred as a result of the use of different depreciation methods for tax and ratemaking purposes is the excess computed without regard to credits of the amount the tax_liability would have been had the depreciation method for ratemaking purposes been used over the amount of the actual tax_liability this amount shall be taken into account for the taxable_year in which the different methods of depreciation are used sec_1 -1 h i of the regulations provides that the taxpayer must credit this amount of deferred taxes to a reserve for deferred taxes a depreciation_reserve or other reserve_account this regulation further provides that the aggregate amount allocable to deferred taxes may be reduced to reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation under sec_1 -1 h i or to reflect asset retirements or the expiration of the period for depreciation used for determining the allowance for depreciation under sec_167 section e of the act provides another way in which a normalization method_of_accounting is not being used for public_utility_property according to section e of the act a normalization method_of_accounting shall not be treated as being used with respect to any public_utility_property for purposes of sec_167 or sec_168 of the code if the taxpayer in computing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account reduces the excess_tax_reserve more rapidly or to a greater extent that this reserve would be reduced under the average rate assumption method aram the term excess_tax_reserve is defined in section e a of the act as the excess of i the reserve for deferred taxes as described in former sec_167 g ii or e b ii of the code as in effect on the day before the date of the enactment of the act over ii the amount that would be the balance in this reserve if the amount of the reserve were determined by assuming that the corporate rate reductions provided in the act were in effect for all prior periods plr-113442-99 section e b of the act defines the aram and explains the calculations under this method aram is the method under which the excess in the reserve for deferred taxes is reduced over the remaining lives of the property as used in its books of account that gave rise to the reserve for deferred taxes under the aram if timing differences for the property reverse the amount of the adjustment to the reserve for the deferred taxes is calculated by multiplying i the ratio of the aggregate deferred taxes for the property to the aggregate timing differences for the property as of the beginning of the period in question by ii the amount of the timing differences that reverse during this period revproc_88_12 1988_1_cb_637 provides further guidance as to the application of the aram to the excess_tax_reserve section dollar_figure of revproc_88_12 provides that under the aram excess tax_reserves pertaining to a particular vintage or vintage_account are not flowed through to ratepayers until such time as the timing differences in the particular vintage_account reverse moreover it is a violation of section e of the act for taxpayers to adopt any accounting treatment that directly or indirectly circumvents the rule set forth in the previous sentence section dollar_figure also provides that section e of the act does not modify the normalization requirements of former sec_167 or sec_168 of the code sec_3 and dollar_figure of revproc_88_12 provide that a taxpayer who lacks sufficient vintage_account data necessary to apply the aram can use the reverse south georgia method in general a taxpayer uses that method if it a computes the excess_tax_reserve on all public_utility_property included in the plant account on the basis of the weighted average life or composite rate used to compute depreciation for regulatory purposes and b reduces the excess_tax_reserve ratably over the remaining regulatory life of the property for a public_utility to use accelerated_depreciation in determining its federal_income_tax liability section e of the act requires that normalization_accounting be used to reduce the excess_tax_reserve in calculating the rates to be charged the utility's customers and in maintaining the regulated books of account under section e of the act the immediate flow through of the excess_tax_reserve to the utility's customers is prohibited instead the excess_tax_reserve is to be reduced and flowed through to cost of service no more rapidly that this reserve would be reduced under the aram or where appropriate the reverse south georgia method section e of the act limits the rate at which the excess_tax_reserve may be reduced and flowed through to the utility's customers in setting rates it does not require the utility to flow through the excess_tax_reserve to its customers but permits the utility to do so provided the reduction to cost of service is not more rapidly than would be under the aram thus section e of the act imposes a limitation on when the plr-113442-99 excess_tax_reserve may be returned to the utility's customers in the form of reduced rates in the present case taxpayer has sold the plants retirements of public_utility_property subject_to the normalization requirements of sec_168 are reflected in adjustments to the deferred tax reserve as well as its excess_tax_reserve see sec_1 -1 h i and revproc_88_12 c b pincite as a result of the sale the reserves cease to exist a violation of the normalization rules will occur if there is any reduction to taxpayer's rate base after the sale date for the unamortized edfit reserve attributable to accelerated_depreciation on public_utility_property this is true even where such a reduction is indirect such as where the net gain on the sale of plants is used to reduce stranded costs of edfit that would otherwise be recovered from ratepayers in the future further both aram and the reverse south georgia method rely on mechanisms requiring a regulatory life once the asset is sold the regulatory life ceases to exist thus taxpayer will violate the requirements of the depreciation normalization rules set forth in former sec_167 sec_168 and section e of the act if it increases net gain from the sale of the plants by edfit associated with the plants where such net gain is used to reduce stranded costs to be collected from taxpayer’s remaining distribution customers the second issue involves the proper normalization treatment by taxpayer of aditc relating to the sale of its plants former sec_46 of the code provides an election for ratable flow through under which an elector may flow through the investment_tax_credit to cost of service however former f a provides that no investment_tax_credit is available if the taxpayer's cost of service for ratemaking purposes or in its regulated books of account is reduced by more than a ratable portion of the credit determined under former a and allowable by sec_38 also under former sec_46 no investment_tax_credit is available if the base to which the taxpayer's rate of return for ratemaking purposes is applied is reduced by reason of any portion of the credit determined under former a and allowable by sec_38 former sec_46 of the code provides that for purposes of determining ratable portions under former sec_46 the period of time used in computing depreciation expense for purposes of reflecting operating results in the taxpayer's regulated books of account shall be used under sec_1_46-6 of the regulations ratable for purposes of former sec_46 of the code is determined by considering the period of time actually used in computing the taxpayer's regulated depreciation expense for the property for which a credit is allowed regulated depreciation expense is the depreciation expense plr-113442-99 for the property used by a regulatory body for purposes of establishing the taxpayer's cost of service for ratemaking purposes such period of time shall be expressed in units of years or shorter periods units of production or machine hours and shall be determined in accordance with the individual useful_life or composite or other group asset account system actually used in computing the taxpayer's regulated expense a method of reducing is ratable if the amount to reduce cost of service is allocated ratable in proportion to the number of such units thus for example assume that the regulated depreciation expense is computed under the straight_line method by applying a composite annual percentage rate to original cost as defined for purposes of computing depreciation expense if cost of service is reduced annually by an amount computed by applying a composite annual percentage rate to the amount of the credit cost of service is reduced by a ratable portion if such composite annual percentage rate were revised for purposes of computing depreciation expense beginning with a particular accounting_period the computation of ratable portion must also be revised beginning with such period a composite annual percentage rate is determined solely by reference to the period of time actually used by the taxpayer in computing its regulated depreciation expense without reduction for salvage or other items such as over and under accruals the method prescribed by sec_1_46-6 of the regulations for determining whether the taxpayer's cost of service for ratemaking is reduced by more than a ratable portion of the investment_tax_credit depends upon correlating the credit with the regulatory depreciable useful_life actually used for the property that generated the credit that the correlation must remain constant and current is illustrated by the requirement that the ratable portion must be adjusted to reflect correspondingly any revision to the composite annual percentage rate applied for purposes of computing regulated depreciation expense should the property for which the investment_tax_credit is allowed become no longer available for computing the regulated depreciation expense there could no longer be any correlation between the property and the credit in that event the requirements of former sec_46 of the code are violated if any portion of the credit is used to reduce the taxpayer's cost of service in this case taxpayer has sold plants the assets that generated the investment_tax_credit and as a result the asset for which regulated depreciation expense is computed is no longer available consequently no portion of the related unamortized aditc remaining at the date of sale may be used to directly or indirectly reduce taxpayer's cost of service thus taxpayer will violate the requirements of the investment_tax_credit normalization rules set forth in former sec_46 if it increases the net gain from the sale of the plants by the aditc associated with the plants where such net gain is used to reduce stranded costs to be collected from taxpayer’s remaining distribution customers plr-113442-99 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter_ruling to the director sincerely peter c friedman senior technican reviewer branch passthroughs special industries cc
